
	
		II
		111th CONGRESS
		1st Session
		S. 539
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2009
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Federal Power Act to require the President
		  to designate certain geographical areas as national renewable energy zones, and
		  for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Renewable Energy and
			 Economic Development Act.
		2.FindingsCongress finds that—
			(1)electricity
			 produced from renewable resources—
				(A)helps to reduce
			 emissions of greenhouse gases and other air pollutants;
				(B)enhances national
			 energy security;
				(C)conserves water
			 and finite resources; and
				(D)provides
			 substantial economic benefits, including job creation and technology
			 development;
				(2)the potential
			 exists for a far greater percentage of electricity generation in the United
			 States to be achieved through the use of renewable resources, as compared to
			 the percentage of electricity generation using renewable resources in existence
			 as of the date of enactment of this Act;
			(3)the President has
			 set out a goal that at least 25 percent of the electricity used in the United
			 States by 2025 come from renewable sources;
			(4)many of the best
			 potential renewable energy resources are located in rural areas far from
			 population centers;
			(5)the lack of
			 adequate electric transmission capacity is a primary obstacle to the
			 development of electric generation facilities fueled by renewable energy
			 resources;
			(6)the economies of
			 many rural areas would substantially benefit from the increased development of
			 water-efficient electric generation facilities fueled by renewable energy
			 resources;
			(7)more efficient
			 use of existing transmission capacity, better integration of resources, and
			 greater investments in distributed renewable generation and off-grid solutions
			 may increase the availability of transmission and distribution capacity for
			 adding renewable resources and help keep ratepayer costs low;
			(8)the Federal
			 Government has not adequately supported or implemented an integrated approach
			 to accelerating the development, commercialization, and deployment of renewable
			 energy technologies, renewable electricity generation, and transmission to
			 bring renewable energy to market, including through enhancing distributed
			 renewable generation or through vehicle and transportation sector use;
			(9)it is in the
			 national interest for the Federal Government to implement policies that would
			 enhance the quantity of electric transmission capacity available to take full
			 advantage of the renewable energy resources available to generate electricity,
			 and to more fully integrate renewable energy into the energy policies of the
			 United States, and to address the tremendous national security and global
			 warming challenges of the United States; and
			(10)existing
			 transmission planning processes are fragmented across many jurisdictions, which
			 results in difficult coordination between jurisdictions, delays in
			 implementation of plans, and complex negotiations on sharing of costs.
			3.National
			 renewable energy zones and green transmission
			(a)In
			 generalThe Federal Power Act
			 (16 U.S.C. 791a et seq.) is amended by adding at the end the following:
				
					IVNational
				renewable energy zones and green transmission
						401.DefinitionsIn this part:
							(1)Biomass
								(A)In
				generalThe term biomass means—
									(i)any lignin waste
				material that is segregated from other waste materials and is determined to be
				nonhazardous by the Administrator of the Environmental Protection Agency;
				and
									(ii)any solid,
				nonhazardous, cellulosic material that is derived from—
										(I)mill residue,
				precommercial thinnings, slash, brush, or nonmerchantable material;
										(II)solid wood waste
				materials, including a waste pallet, a crate, dunnage, manufacturing and
				construction wood wastes, and landscape or right-of-way tree trimmings;
										(III)agriculture
				waste, including an orchard tree crop, a vineyard, a grain, a legume, sugar,
				other crop byproducts or residues, and livestock waste nutrients; or
										(IV)a plant that is
				grown exclusively as a fuel for the production of electric energy.
										(B)InclusionsThe
				term biomass includes animal waste that is converted to a fuel
				rather than directly combusted, the residue of which is converted to a
				biological fertilizer, oil, or activated carbon.
								(C)ExclusionsThe
				term biomass does not include—
									(i)municipal solid
				waste from which hazardous and recyclable materials have not been
				separated;
									(ii)paper that is
				commonly recycled; or
									(iii)pressure-treated,
				chemically-treated, or painted wood waste.
									(2)Distributed
				renewable generationThe term distributed renewable
				generation means—
								(A)reduced electric
				energy consumption from the electric grid because of use by a customer of
				renewable energy generated at or near a customer site; and
								(B)electric energy
				or thermal energy production from a renewable energy resource for a customer
				that is not connected to an electric grid or thermal energy source
				pipeline.
								(3)Electricity-consuming
				areaThe term electricity-consuming area means an
				area of significant electrical load.
							(4)Electricity
				from renewable energyThe term electricity from renewable
				energy means electric energy generated from—
								(A)solar energy,
				wind, biomass, landfill gas, renewable biogas, or geothermal energy;
								(B)new hydroelectric
				generation capacity achieved from increased efficiency, or an addition of new
				capacity, at an existing hydroelectric project; or
								(C)hydrokinetic
				energy, including—
									(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas;
									(ii)free flowing
				water in rivers, lakes, and streams;
									(iii)free flowing
				water in man-made channels, including projects that use nonmechanical
				structures to accelerate the flow of water for electric power production
				purposes; or
									(iv)differentials in
				ocean temperature through ocean thermal energy conversion.
									(5)ERCOTThe
				term ERCOT means the Electric Reliability Council of Texas.
							(6)Federal land
				management agencyThe term Federal land management
				agency means—
								(A)the Department of
				the Interior and the bureaus of the Department that manage Federal land and
				water, including—
									(i)the Bureau of
				Land Management;
									(ii)the Bureau of
				Reclamation;
									(iii)the United
				States Fish and Wildlife Service; and
									(iv)the National
				Park Service;
									(B)the Forest
				Service of the Department of Agriculture; and
								(C)if applicable and
				appropriate, the Department of Defense.
								(7)Federal
				transmitting utilityThe term Federal transmitting
				utility means—
								(A)a Federal power
				marketing agency that owns or operates an electric transmission facility;
				and
								(B)the Tennessee
				Valley Authority.
								(8)Green
				transmission grid project
								(A)In
				generalThe term green transmission grid project
				means a project for—
									(i)a
				new transmission facility rated at or above 345 kilovolts that is part of an
				Interconnection-wide plan developed pursuant to section 403 for an extra high
				voltage transmission grid to enable transmission of electricity from renewable
				energy (including existing or projected renewable generation) to
				electricity-consuming areas; or
									(ii)a new renewable
				feeder line that an Interconnection-wide plan or the Commission determines is
				needed to connect renewable generation to the extra high voltage transmission
				grid.
									(B)InclusionsThe
				term green transmission grid project includes any network upgrades
				associated with a facility described in clause (i) or (ii) of subparagraph (A)
				that are required to ensure the reliability or efficiency of the underlying
				transmission network, including inverters, substations, transformers, switching
				units, storage units, and related facilities necessary for the development,
				siting, transmission, storage, and integration of electricity generated from
				renewable energy sources.
								(9)Grid-enabled
				vehicleThe term grid-enabled vehicle means an
				electric drive vehicle or fuel cell vehicle that has the ability to communicate
				electronically with an electric power provider or with a localized energy
				storage system with respect to charging or discharging an onboard energy
				storage device, such as a battery.
							(10)Indian
				landThe term Indian land means—
								(A)any land within
				the limits of any Indian reservation, pueblo, or rancheria;
								(B)any land not
				within the limits of any Indian reservation, pueblo, or rancheria title to
				which was, on the date of enactment of this part—
									(i)held in trust by
				the United States for the benefit of any Indian tribe or individual; or
									(ii)held by any
				Indian tribe or individual subject to restriction by the United States against
				alienation;
									(C)any dependent
				Indian community; and
								(D)any land conveyed
				to any Alaska Native corporation under the Alaska Native Claims Settlement Act
				(42 U.S.C. 1601 et seq.).
								(11)InterconnectionThe
				term Interconnection has the meaning given the term in section
				215(a) of the Federal Power Act (16 U.S.C. 824o(a)).
							(12)Load-serving
				entityThe term load-serving entity means any
				person, Federal, State, or local agency or instrumentality, or electric
				cooperative that delivers electric energy to end-use customers.
							(13)Regional
				planning entityThe term regional planning entity
				means an entity certified by the Commission to coordinate regional planning for
				an Interconnection.
							(14)Renewable
				feeder line
								(A)In
				generalThe term renewable feeder line means all
				transmission facilities and equipment within a national renewable energy zone
				owned, controlled, or operated by a transmission provider that are capable of
				being used to deliver electricity from multiple renewable energy resources to
				the point at which the transmission provider connects to a high-voltage
				transmission facility.
								(B)InclusionsThe
				term renewable feeder line includes any associated modifications,
				additions, or upgrades to or associated with the facilities and equipment
				described in subparagraph (A).
								(C)ExclusionsThe
				term renewable feeder line does not include—
									(i)a
				generator lead line capable of connecting only 1 generator; or
									(ii)equipment owned
				by a generator.
									(15)SecretaryThe
				term Secretary means the Secretary of Energy.
							(16)Transmission
				providerThe term transmission provider means an
				entity that owns, controls, or operates a transmission facility.
							402.Designation of
				national renewable energy zones
							(a)Designations
								(1)In
				generalExcept as provided in
				paragraph (2), not later than 90 days after the date of enactment of this part
				for the Western Interconnection and not later than 270 days after the date of
				enactment of this part for the Eastern Interconnection, the President shall
				designate as a national renewable energy zone each geographical area that, as
				determined by the President—
									(A)has the potential
				to generate in excess of 1 gigawatt of electricity (or a lower quantity of
				electricity determined by the President) from renewable energy, a significant
				portion of which could be generated in a rural area or on Federal land within
				the geographical area;
									(B)has an
				insufficient level of electric transmission capacity to achieve the potential
				described in subparagraph (A); and
									(C)has the
				capability to contain additional renewable energy electric generating
				facilities that would generate electric energy consumed in 1 or more
				electricity-consuming areas if there were a sufficient level of transmission
				capacity.
									(2)InclusionThe
				President may include in any national renewable energy zone designated under
				paragraph (1) a military installation.
								(3)ExclusionsThe
				President shall not include in any national renewable energy zone designated
				under paragraph (1) any of the following areas:
									(A)National parks,
				national marine sanctuaries, reserves, recreation areas, and other similar
				units of the National Park System.
									(B)Designated
				wilderness, designated wilderness study areas, and other areas managed for
				wilderness characteristics.
									(C)National historic
				sites and historic parks.
									(D)Inventoried
				roadless areas and significant noninventoried roadless areas within the
				National Forest System.
									(E)National
				monuments.
									(F)National
				conservation areas.
									(G)National wildlife
				refuges and areas of critical environmental concern.
									(H)National historic
				and national scenic trails.
									(I)Areas designated
				as critical habitat.
									(J)National wild,
				scenic, and recreational rivers.
									(K)Any area in which
				Federal law prohibits energy development, or that the Federal agency or
				official exercising authority over the area exempts from inclusion in a
				national renewable energy zone through land use, planning, or other public
				process.
									(L)Any area in which
				applicable State law enacted prior to the date of enactment of this section
				prohibits energy development.
									(b)Renewable
				energy requirementsIn making the designations required by
				subsection (a), the President shall take into account Federal and State
				requirements for utilities to incorporate renewable energy as part of meeting
				the load of load-serving entities.
							(c)ConsultationBefore
				making any designation under subsection (a) or (e), the President shall consult
				with—
								(1)the Governors of
				affected States;
								(2)the
				public;
								(3)Federal
				transmitting utilities, public utilities and transmission providers, and
				cooperatives;
								(4)State regulatory
				authorities and regional electricity planning organizations;
								(5)Federal land
				management agencies, Federal energy and environmental agencies, and State land
				management, energy, and environmental agencies;
								(6)renewable energy
				companies;
								(7)local government
				officials;
								(8)renewable energy
				and energy efficiency interest groups;
								(9)Indian tribes;
				and
								(10)environmental
				protection and land, water, and wildlife conservation groups.
								(d)RecommendationsNot
				earlier than 3 years after the date of enactment of this part, and triennially
				thereafter, the Secretary and the Secretary of the Interior shall, after
				consultation with the Federal transmitting utilities, the Commission, the Chief
				of the Forest Service, the Secretary of Commerce, the Secretary of Defense, the
				Council on Environmental Quality, and the Governors of the States, shall
				recommend to the President and Congress—
								(1)specific areas
				with the greatest potential for environmentally acceptable renewable energy
				resource development that the President could designate as renewable energy
				zones, considering such factors as the impact on sensitive wildlife species,
				the impact on sensitive resource areas, and the presence of already disturbed
				or developed land; and
								(2)any modifications
				of laws (including regulations) and resource management plans necessary to
				fully achieve that potential, including identifying improvements to permit
				application processes involving military and civilian agencies.
								(e)Existing
				processesIn carrying out this section, the President may use
				existing processes that designate renewable energy zones.
							(f)Revision of
				designationsThe President may modify the designation of
				renewable energy zones, including modification based on the recommendations
				received under subsection (d).
							(g)ElectionThe
				ERCOT Interconnection may elect to participate in the process described in this
				section.
							(h)AdministrationThe
				designation of a renewable energy zone shall not be considered a major Federal
				action under Federal law.
							(i)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section (including renewable energy resource assessments) $25,000,000
				for each of fiscal years 2009 through 2019.
							403.Interconnection-wide
				green transmission grid project planning
							(a)In
				generalTo achieve Interconnection-wide coordination of planning
				to integrate renewable energy resources from renewable energy zones into the
				interstate electric transmission grid and make the renewable energy resources
				fully deliverable to electricity consuming areas, not later than 60 days after
				the date of enactment of this part, the Commission shall, by regulation or
				order, issue a request for 1 or more organizations to be certified as the
				regional planning entity for each Interconnection.
							(b)Contents of
				applicationThe application shall include proposals for
				provisions for an open, inclusive, transparent, and nondiscriminatory planning
				process that—
								(1)includes
				consultation with affected Federal land management agencies and States within
				the Interconnection;
								(2)builds on
				planning undertaken by States, Federal transmitting utilities, regional
				transmission organizations, independent system operators, utilities, and other
				interested parties;
								(3)takes account of
				corridor designation work and other planning carried out by Federal land
				management agencies, the Department of Energy, and other interested
				parties;
								(4)solicits input
				from transmission owners, regional transmission organizations, independent
				system operators, States, generator owners, prospective developers of new
				transmission and generation resources, regional entities, Federal land
				management agencies, environmental protection and land, water, and wildlife
				conservation groups, and other interested parties; and
								(5)includes an
				interim process to expeditiously evaluate whether new renewable feeder lines
				should be added to the green transmission grid project plan.
								(c)DesignationNot
				later than 120 days after the date of enactment of this part, the Commission
				shall designate 1 or more appropriate organizations to serve as the regional
				planning entity to represent the Interconnection under this part.
							(d)Interconnection-wide
				green transmission grid project planNot later than 1 year after
				the date of the deadline for designations under section 402(a), the regional
				planning entity in each Interconnection shall produce and submit to the
				Commission an Interconnection-wide green transmission grid project plan.
							(e)Term;
				requirementsAn Interconnection-wide green transmission grid
				project plan shall—
								(1)enhance
				transmission access for electricity from renewable energy in renewable energy
				zones;
								(2)include
				identification of green transmission grid projects (both high-voltage and
				renewable feeder lines) needed to interconnect renewable energy zones with
				electricity-consuming areas;
								(3)fully consider
				national reliability, economic, environmental, and security needs;
								(4)take into account
				transmission infrastructure required for efficient and reliable delivery of the
				output of new renewable generation resources needed to meet established and
				projected Federal and State renewable energy policies and targets;
								(5)provide a plan
				for a period of at least 10 years into the future;
								(6)consider
				alternatives to new transmission, including energy efficiency, demand response,
				energy storage, and distributed renewable generation;
								(7)include a
				timeline for construction of projects; and
								(8)be filed with the
				Commission annually for approval consistent with this section.
								(f)Participation
				of SecretaryThe Secretary shall provide technical expertise to
				States and regional planning entities in development of Interconnection-wide
				plans through—
								(1)analysis for the
				green transmission grid project planning process; and
								(2)demonstration and
				commercial application activities of new technologies in the green transmission
				grid project plan.
								(g)Participation
				of Federal transmitting utilities
								(1)In
				generalA Federal transmitting utility shall participate in the
				planning process in the applicable Interconnection.
								(2)Green
				transmission grid project facilitiesNot later than 1 year after
				the date a regional planning entity files a plan, a Federal transmitting
				utility that owns or operates 1 or more electric transmission facilities in a
				State with a national renewable energy zone shall identify specific green
				transmission grid project facilities that are required to substantially
				increase the generation of electricity from renewable energy in the national
				renewable energy zone.
								(h)Failure To
				submit plan
								(1)In
				generalIf a State in an Interconnection does not participate in
				a timely manner in an Interconnection-wide green transmission grid project
				planning process in accordance with this section, or if such a planning process
				is established but fails to result in the submission by the regional planning
				entity of the requisite components of the Interconnection-wide green
				transmission grid project plan by the date specified in subsection (d), the
				Commission shall develop through a rulemaking, after consultation with the
				Secretary, Federal transmitting utilities, the Secretary of the Interior,
				regional transmission organizations, the electric reliability organization,
				regional entities, and municipal and cooperative entities, an
				Interconnection-wide green transmission grid project plan on behalf of the 1 or
				more nonsubmitting States or regional planning entity in the
				Interconnection.
								(2)DeadlineAny
				final rule required under paragraph (1) shall be completed not later than 1
				year after the date on which the Commission determines that—
									(A)the regional
				planning entity has failed to submit an Interconnection-wide green transmission
				project plan on a timely basis; or
									(B)a State has
				failed to participate in a timely manner in the planning process.
									(i)Evaluation and
				recommendationsThe Commission shall—
								(1)periodically
				evaluate whether green transmission grid projects to enable the delivery of
				renewable energy are being constructed in accordance with the
				Interconnection-wide green transmission grid project plan for both the Western
				and Eastern Interconnections;
								(2)take any
				necessary actions to address any identified obstacles to investment, siting,
				and construction of projects identified as needed under an Interconnection-wide
				plan; and
								(3)not later than 2
				years after the date of enactment of this part, submit to Congress
				recommendations for any further actions or authority needed to ensure the
				effective and timely development of transmission infrastructure necessary to
				ensure the integration and deliverability of renewable energy from renewable
				energy zones to electricity-consuming areas in the United States.
								(j)Recovery of
				costs associated with Interconnection-wide green transmission grid project
				planning
								(1)In
				generalA regional planning entity and a State shall be permitted
				to recover prudently incurred costs to carry out Interconnection-wide planning
				activities required under this section pursuant to a Federal transmission
				surcharge that will be established by the Commission for the purposes of
				carrying out this section.
								(2)SurchargeA
				regional planning entity, in consultation with States in an Interconnection,
				shall—
									(A)recommend the
				Federal transmission surcharge based on a formula rate that is submitted to the
				Commission for approval; and
									(B)adjust the
				formula and surcharge on an annual basis.
									(3)Cost
				responsibilityCost responsibility under the surcharge shall be
				assigned based on energy usage to all load-serving entities within the United
				States portion of the Eastern and Western Interconnections.
								(4)LimitationThe
				total amount of surcharges that may be imposed or collected nationally under
				this subsection shall not exceed $80,000,000 in any calendar year.
								(5)DistributionThe
				Secretary shall, in accordance with the regulations promulgated under paragraph
				(1), distribute on an equitable basis funds received under that paragraph among
				States and planning entities, if the Governor of the receiving State—
									(A)in the case of
				the first year of distribution, certifies to the Secretary that the State will
				participate in an Interconnection-wide green transmission grid project planning
				process; and
									(B)in the case of
				the second and subsequent years of distribution—
										(i)is part of an
				Interconnection-wide planning process that submits to the Commission timely
				Interconnection-wide green transmission grid project plans under this section;
				and
										(ii)certifies
				annually to the Secretary that all load-serving entities in the State—
											(I)offer a
				fairly-priced renewable power purchase option to all the customers of the
				entities; or
											(II)have
				demonstrated an increase in the number of customers above the previous year
				participating in a demand-side management program that reduces peak demand,
				increases reliability, and reduces consumer costs.
											(6)Applicability
									(A)In
				generalSubject to subparagraphs (B) and (C), this subsection
				applies to all users, owners, and operators of the bulk-power system within the
				United States portion of the Eastern and Western Interconnections.
									(B)ExclusionsThis
				subsection does not apply to the State of Alaska or Hawaii or to the ERCOT,
				unless the State or ERCOT voluntarily elects to participate in the planning
				process, and to be responsible for a pro rata portion of the Federal
				transmission surcharge imposed under this subsection.
									(C)Project
				developersNothing in this section or part prevents a project
				developer from carrying out a transmission project to enable renewable
				development if the project developer assumes all of the risk and cost of the
				proposed project.
									404.Federal siting
				of green transmission grid project facilities
							(a)In
				generalThe Commission, after consultation with affected States,
				may issue 1 or more permits for the construction or modification of an electric
				transmission facility if the Commission finds that—
								(1)the transmission
				facility—
									(A)is included in an
				Interconnection-wide green transmission grid project plan submitted under
				section 403; or
									(B)is proposed by a
				project developer to integrate renewable energy resources from renewable energy
				zones or to integrate renewable resources from other geographic areas, if the
				project developer assumes all of the risk and cost of the proposed
				facilities;
									(2)the transmission
				facility optimizes transmission capability based on the assessment by the
				Commission of technical constraints, project economics, land use limitations,
				and the potential generation capacity of renewable energy zones interconnected
				to the project; and
								(3)the owner or
				operator of the transmission facility has failed to make reasonable progress in
				siting the facility based on timelines in the plan.
								(b)Evidence of
				needInclusion of a project in an Interconnection-wide green
				transmission grid project plan submitted under section 403 shall be considered
				to be sufficient evidence of need for the project to warrant the granting of a
				construction permit under subsection (a).
							(c)Permit
				application
								(1)In
				generalA permit application under subsection (a) shall be made
				in writing to the Commission.
								(2)AdministrationThe
				Commission shall promulgate regulations specifying—
									(A)the form of the
				application;
									(B)the information
				to be contained in the application; and
									(C)the manner of
				service of notice of the permit application on interested persons.
									(d)Granting of
				construction permit
								(1)In
				generalA construction permit may be issued to any applicant
				described in subsection (a)(1)(B) if the Commission finds that—
									(A)the applicant is
				able and willing to take actions and perform the services proposed in
				accordance with this part (including the requirements, rules, and regulations
				of the Commission under this part); and
									(B)the proposed
				operation, construction, or expansion is or will be required by the present or
				future public convenience and necessity.
									(2)AdministrationThe
				Commission shall have the power to attach to the issuance of the construction
				permit, and to the exercise of rights granted under the permit, such reasonable
				terms and conditions as the public convenience and necessity may
				require.
								(e)Construction
				permit for an area already being servedNothing in this section
				limits the power of the Commission to grant construction permits for service of
				an area already being served by another transmission provider.
							(f)Rights-of-way
								(1)In
				generalIn the case of a permit under subsection (a) for an
				electric transmission facility to be located on property other than property
				owned by the United States, if the permit holder cannot acquire by contract, or
				is unable to agree with the owner of the property to the compensation to be
				paid for, the necessary right-of-way to construct or modify the transmission
				facility, the permit holder may acquire the right-of-way by the exercise of the
				right of eminent domain in the United States district court for the district in
				which the property concerned is located, or in the appropriate court for the
				State in which the property is located.
								(2)UseAny
				right-of-way acquired under paragraph (1) shall be used exclusively for the
				construction, modification, operation, or maintenance of an electric
				transmission facility, and any appropriate mitigation measures or other uses
				approved by the Commission, within a reasonable period of time after
				acquisition of the right-of-way.
								(3)Practice and
				procedureThe practice and procedure in any action or proceeding
				under this subsection in the United States district court shall conform, to the
				maximum extent practicable, to the practice and procedure in a similar action
				or proceeding in the courts of the State in which the property is
				located.
								(4)Limitations
									(A)In
				generalNothing in this subsection authorizes the use of eminent
				domain to acquire a right-of-way for any purpose other than the construction,
				modification, operation, or maintenance of an electric transmission facility
				included in a green transmission grid project plan or related facility.
									(B)AdministrationThe
				right-of-way—
										(i)shall not be used
				for any purpose not described in subparagraph (A) or paragraph (2); and
										(ii)shall terminate
				on the termination of the use for which the right-of-way is acquired.
										(g)State
				authority
								(1)In
				generalExcept as provided in paragraph (3), in granting a
				construction permit under subsection (a), the Commission shall—
									(A)permit State
				regulatory agencies to identify siting constraints and mitigation measures,
				based on habitat protection, environmental considerations, or cultural site
				protection; and
									(B)(i)incorporate those
				identified constraints or measures in the construction permit; or
										(ii)if the Commission determines that
				such a constraint or measure is inconsistent with the purposes of this part,
				infeasible, or not cost-effective—
											(I)consult with State regulatory agencies to
				seek to resolve the issue; and
											(II)incorporate into the construction permit
				such siting constraints and mitigation measures as are determined to be
				appropriate by the Commission, based on consultation by the Commission with
				State regulatory agencies, the purposes of this part, and the record before the
				Commission.
											(2)Nonadoption of
				recommendationsIf, after taking the actions required under
				paragraph (1), the Commission does not adopt in whole or in part a
				recommendation of an agency, the Commission shall publish a statement of a
				finding that the adoption of the recommendation is infeasible, not
				cost-effective, or inconsistent with this part or other applicable provisions
				of law.
								(3)Interconnection-wide
				green transmission grid project planning processThe Commission
				shall not be required to include constraints or measures described in paragraph
				(1) that are identified by a State that does not participate in an
				Interconnection-wide green transmission grid project planning process under
				section 403.
								(h)Environmental
				reviews
								(1)In
				generalWith respect to any project or group of projects for
				which a construction permit is granted under subsection (a), the Commission
				shall—
									(A)serve as the lead
				agency for purposes of coordinating any Federal authorizations and
				environmental reviews or analyses required for the project, including those
				required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.);
									(B)in consultation
				with other affected agencies, prepare a single environmental review document
				that would be used as the basis for all decisions under Federal law relating to
				the proposed project, in accordance with section 216(h) of this Act, including
				siting constraints and mitigation measures;
									(C)not later than 90
				days after the date of filing of an application for a permit under this
				section, enter into a memorandum of understanding with affected Federal
				agencies to carry out this subsection, including—
										(i)a
				schedule for environmental review and a budget necessary to comply with the
				schedule for each project or group of projects; and
										(ii)the budget
				resources necessary to carry out the memorandum; and
										(D)ensure that, once
				an application has been submitted with such data as the Commission considers to
				be necessary, all permit decisions and related environmental reviews under
				applicable Federal laws shall be completed not later than 1 year after the date
				of submission of a complete application.
									(2)AppealIf
				any Federal agency has denied a Federal authorization required for a certified
				project under this part or has failed to determine whether to issue the
				authorization not later than 1 year after the date of submission of a complete
				application, the applicant or any State in which the facility would be located
				may file an appeal with the President, who shall, in consultation with the
				affected agency, review the denial or failure to take action on the pending
				application.
								(i)Restricted
				areasIn granting a construction permit under subsection (a), the
				Commission shall consider and, to the maximum extent practicable, select
				alternative routes to avoid areas described in section 402(a)(3).
							(j)Access to
				transmission
								(1)In
				generalSubject to paragraph (2), the owner or operator of any
				project described in subsection (a) that traverses multiple States that
				participate in an Interconnection-wide green transmission grid project planning
				process under section 403 shall ensure that each State in which the green
				transmission grid project traverses shall have access to transmission under the
				project, unless the access would make the project technically or economically
				impractical.
								(2)Additional
				fundsIf a project owner or operator described in paragraph (1)
				cannot make the assurances described in that paragraph for a State, the State
				shall be eligible for additional funds under section 405.
								(k)Minimum
				renewable requirement
								(1)In
				generalExcept as provided in paragraphs (2) and (3), the
				transmission provider for a green transmission grid project sited through the
				granting of a construction permit under subsection (a) shall certify annually
				to the Commission, in accordance with regulations promulgated by the
				Commission, that at least 75 percent of the transmission capacity of the
				project is available to renewable resources.
								(2)ApplicationThe
				requirements shall be applicable only to generators directly interconnecting to
				the project.
								(3)Adjustment
									(A)In
				generalSubject to subparagraph (B), the Commission may reduce
				the minimum percentage specified in paragraph (1) in any case in which the
				Commission determines that it is necessary for a specific renewable feeder line
				to have less than 75 percent of generation resources interconnecting to the
				renewable feeder line be renewable resources in order to maintain compliance
				with Commission-approved reliability standards.
									(B)Cost-effective
				energy storage optionsIn making a determination on a reduction
				for a proposed project under subparagraph (A), the Commission shall consider
				cost-effective energy storage options in the area covered by the project,
				including detailed reports developed by the project developer or
				interconnecting generators at the direction of the Commission.
									(l)Firm
				transmission rightsThe Commission shall adopt, by rule,
				regulations requiring transmission providers to offer, on a priority basis,
				firm or equivalent financial transmission rights for any green transmission
				grid project sited under this section for transmission of energy from renewable
				resources to a load-serving entity that contracts to purchase renewable
				resources, or to renewable energy generation owners.
							(m)AdministrationNothing
				in this section waives the application of any applicable Federal environmental
				law.
							(n)State siting
				authorityNothing in this section precludes a transmission
				project developer from seeking siting authority from a State.
							405.Grants for
				Interconnection-wide green transmission grid project plans
							(a)In
				generalThe Secretary, in consultation with the Commission, shall
				make grants to States and planning entities that submit or implement
				Interconnection-wide green transmission grid project plans required to be
				developed pursuant to this part in a timely manner for (as appropriate)—
								(1)implementation of
				sections 403 and 404;
								(2)transmission
				improvements (including smart grid investments) for States and planning
				entities that meet deadlines in implementing those plans;
								(3)training for
				State regulatory authority staff and local workforces relating to renewable
				generation resources, smart grid, or new transmission technologies;
								(4)mitigation of
				landowner concerns and impacts;
								(5)habitat and
				wildlife conservation;
								(6)security upgrades
				to the transmission system and authorized uses under title XIII of the Energy
				Independence and Security Act of 2007 (15 U.S.C. 17381 et seq.);
								(7)energy storage,
				reliability, or distributed renewable generation projects; and
								(8)other programs
				and projects that are consistent with the purposes of this part.
								(b)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $500,000,000, including amounts made available—
								(1)under the
				American Recovery and Reinvestment Act of 2009; or
								(2)through the sale
				of carbon allowances in a law enacted after the date of enactment of this Act
				that imposes a limitation on greenhouse gas emissions.
								406.Cost
				allocation
							(a)In
				generalAs part of an Interconnection-wide green transmission
				grid project plan submitted under section 403, the regional planning entity,
				after consultation with affected State regulatory authorities, shall file with
				the Commission under this section a cost allocation plan for sharing the costs
				of developing and operating green transmission grid projects that are
				identified and built pursuant to an Interconnection-wide green transmission
				project plan to enable delivery of electric energy from renewable energy
				resources in renewable energy zones.
							(b)ApprovalNot
				later than 90 days after the date of filing, the Commission shall approve a
				cost allocation plan proposed under subsection (a) unless the Commission
				determines that—
								(1)taking into
				account the users of the transmission facilities, the plan will result in rates
				that are unduly discriminatory or preferential or are not just and
				reasonable;
								(2)the plan would
				unduly inhibit the development of renewable energy electric generation
				projects; or
								(3)the plan would
				not allow the transmission provider providing service over the facilities or
				the entity constructing or financing the project, as appropriate, the
				opportunity to recover prudently incurred costs, including a reasonable return
				on investment, associated with the transmission facilities the transmission
				provider has committed to build pursuant to the Interconnection-wide green
				transmission plan.
								(c)Failure To
				submit a cost allocation plan
								(1)In
				generalIf a regional planning entity is unable, for whatever
				reason, to develop and propose an acceptable cost allocation plan at the time
				the regional planning entity files an Interconnection-wide green transmission
				grid project plan, the Commission shall institute, on the motion of the
				Commission, a proceeding to initially allocate the costs of new transmission
				facilities built pursuant to an Interconnection-wide green transmission project
				plan.
								(2)Cost
				allocationThe Commission shall allocate the costs of green
				transmission grid projects—
									(A)broadly to all
				load-serving entities in the Interconnection; or
									(B)to load-serving
				entities within a part of the Interconnection.
									(3)Renewable
				feeder lines
									(A)In
				generalA renewable feeder line may be included in a broad cost
				allocation if the Commission finds that the renewable feeder line—
										(i)would be used by
				renewable energy resources remote from existing transmission and load
				centers;
										(ii)will likely
				result in multiple individual renewable energy electric generation projects
				being developed by multiple competing developers; and
										(iii)has at least 1
				project subscribed through an executed generator Interconnection agreement with
				the transmission provider and has tangible demonstration of additional
				interest.
										(B)New renewable
				generation projects
										(i)In
				generalAs new renewable generation projects are constructed and
				interconnected to a renewable feeder line under subparagraph (A), the 1 or more
				new transmission services contract holders shall be liable for a pro rata share
				of the facility costs of the transmission grid project.
										(ii)Transmission
				revenuesThe transmission revenues shall be applied as a credit
				to the initial allocation of project costs.
										(d)Cost allocation
				rate filingsIf a cost allocation plan is approved by the
				Commission in accordance with this section—
								(1)any public
				utility that has rates that are affected by the approved cost allocation plan
				shall file the allocation plan with the Commission pursuant to section 205;
				and
								(2)the cost
				allocation plan shall be presumed lawful under section 205 on filing, without
				notice or further opportunity for comment or hearing.
								(e)Applicability
								(1)In
				generalExcept as provided in paragraph (3), the authority of the
				Commission under this section and section 403 to approve transmission plans and
				to allocate costs incurred pursuant to the plans applies to all transmission
				providers, generators, and users, owners, and operators of the power system
				within the Eastern and Western Interconnections of the United States, including
				entities described in section 201(f).
								(2)Regional
				planning entitiesThe Commission shall have authority over
				regional planning entities to the extent necessary to carry out this section
				and section 403.
								(3)Exclusions
									(A)In
				generalThis section does not apply in the State of Alaska or
				Hawaii or to the ERCOT, unless the State or ERCOT voluntarily elects to
				participate in a cost allocation plan under this section.
									(B)Existing cost
				allocation agreementsA project for which a cost allocation or
				cost recovery agreement was accepted by the Commission before the date of
				enactment of this part shall not be included in cost allocation under this
				section.
									407.Federal
				transmitting utilities encouraging clean energy development in national
				renewable energy zones
							(a)Lack of private
				fundsIf, by the date that is 3 years after the date of enactment
				of this part, no privately-funded entity has committed to financing (through
				self-financing or through a third-party financing arrangement with a Federal
				transmitting utility) to ensure the construction and operation of a green
				transmission grid project (which the Commission has identified as an essential
				part of an Interconnection-wide green transmission project plan) by a specified
				date, the Federal transmitting utility responsible for the identification under
				section 403(d) shall finance such a transmission facility if the Federal
				transmitting utility has sufficient bonding authority under subsection
				(b).
							(b)Bonding
				authority
								(1)In
				generalIn addition to any other authority to issue and sell
				bonds, notes, and other evidence of indebtedness, a Federal transmitting
				utility may issue and sell bonds, notes, and other evidence of indebtedness in
				an amount not to exceed, at any 1 time, an aggregate outstanding balance of
				$10,000,000,000, to finance the construction of transmission facilities
				described in subsection (a) for the principal purposes of—
									(A)increasing the
				generation of electricity from renewable energy; and
									(B)conveying that
				electric energy to an electricity-consuming area.
									(2)Recovery of
				costsA Federal transmitting utility shall recover the costs of
				green transmission grid project facilities financed pursuant to subsection (a)
				from entities using the transmission facilities over a period of 50
				years.
								(3)Nonliability of
				certain customersIndividuals and entities that, as of the date
				of enactment of this part, are customers of a Federal transmitting utility
				shall not be liable for the costs, in the form of increased rates charged for
				electric energy or transmission, of green transmission grid project facilities
				constructed pursuant to this section, except to the extent the customers are
				treated in a manner similar to all other users of the green transmission grid
				project facilities.
								408.Federal power
				marketing agencies
							(a)Promotion of
				renewable energy and energy efficiencyEach Federal transmitting
				utility shall—
								(1)identify and take
				steps to promote energy conservation and renewable energy electric resource
				development in the regions served by the Federal transmitting utility;
				and
								(2)identify
				opportunities to promote the development of facilities generating electricity
				from renewable energy on Indian land within the service territory of the
				Federal transmitting utility.
								(b)Wind
				integration programsThe Bonneville Power Administration and the
				Western Area Power Administration shall each establish a program focusing on
				the improvement of the integration of wind energy into the transmission grids
				of those Administrations through the development of transmission products,
				including through the use of Federal hydropower resources, that—
								(1)take into account
				the intermittent nature of wind electric generation; and
								(2)do not impair
				electric reliability.
								(c)Solar
				integration programEach of the Federal Power Marketing
				Administrations and the Tennessee Valley Authority shall establish a program to
				carry out projects focusing on the integration of solar energy, through
				photovoltaic, concentrating solar power systems and other forms and systems,
				into the respective transmission grids and into remote and distributed
				applications in the respective service territories of the Federal Power
				Marketing Administrations and Tennessee Valley Authority, that—
								(1)take into account
				the solar energy cycle;
								(2)consider the
				appropriate use of Federal land for generation or energy storage, where
				appropriate; and
								(3)do not impair
				electric reliability.
								(d)Geothermal
				integration programThe Bonneville Power Administration and the
				Western Area Power Administration shall establish a joint program to carry out
				projects focusing on the development and integration of geothermal energy and
				enhanced geothermal system resources into the respective transmission grids of
				the Bonneville Power Administration and the Western Area Power Administration,
				as well as non-grid, distributed applications in those service territories,
				including projects combining geothermal energy resources with biofuels
				production or other industrial or commercial uses requiring process heat
				inputs, that—
								(1)consider the
				appropriate use of Federal land for the projects and activities;
								(2)displace fossil
				fuel baseload generation or petroleum imports; and
								(3)do not impair
				electric reliability.
								(e)Renewable
				electricity and energy security projects
								(1)In
				generalThe Federal transmitting utilities, shall, in
				consultation with the Commission, the Secretary, the States, and such other
				individuals and entities as are necessary, undertake geographically diverse
				projects within the respective service territories of the Federal transmitting
				utilities to acquire and demonstrate grid-enabled and nongrid-enabled plug-in
				electric and plug-in hybrid electric vehicles and related technologies as part
				of their fleets of vehicles.
								(2)Increase in
				renewable energy useTo the maximum extent practicable, each
				project conducted pursuant to any of subsections (b) through (d) shall include
				a component to develop vehicle technology, utility systems, batteries, power
				electronics, or such other related devices as are able to substitute, as the
				main fuel source for vehicles, transportation-sector petroleum consumption with
				electricity from renewable energy sources.
								(f)Reregulating
				dams and pumped storage studyThe Secretary of the Interior and
				the Secretary of the Army (acting through Chief of Engineers), in consultation
				with the Secretary of Energy, shall—
								(1)study the
				potential for reregulating facilities and pumped storage units at Federal dams
				to identify the facilities and units that are most worthy of further
				evaluation; and
								(2)submit to
				Congress a report on the results of the study, including recommendations on the
				next steps that should be taken.
								(g)Wind or
				solar–hydro integration demonstration project
								(1)In
				generalThe Western Area Power Administration may fund the
				construction of wind or solar generation to supply firming energy to Western
				Area Power Administration to test the economic feasibility of wind-hydro or
				solar-hydro integration.
								(2)Tribal
				landIn carrying out this subsection, the Western Area Power
				Administration shall consider locating the wind or solar generation facilities
				on tribal land.
								(3)Nonreimbursable
				costsAll costs associated with a demonstration under this
				subsection shall be considered nonreimbursable to electric energy customers of
				the Western Area Power Administration.
								409.Solar energy
				reserve pilot project
							(a)PurposeThe
				purpose of this section is to establish a solar energy reserve pilot program on
				Federal land for the advancement, development, assessment, and installation of
				commercial utility-scale solar electric energy systems that will function as a
				potential model for the future development of renewable energy zones identified
				under this Act.
							(b)Site
				selectionThe Secretary of Energy and the Secretary of the
				Interior, in consultation with the Secretary of Defense, the Commission,
				States, and tribal and local units of government (as appropriate),
				shall—
								(1)identify 1 or
				more areas of Federal land under the jurisdiction of the Bureau of Land
				Management or land withdrawn by the Secretary of Energy for other purposes that
				is feasible and suitable for the installation of solar electric energy systems
				that are sufficient to generate not less than 4 gigawatts and not more than 25
				gigawatts;
								(2)not later than
				180 days after the date of enactment of this part, initiate the process for
				withdrawal of 1 or more tracts of land to the Secretary of Energy pursuant to
				section 204 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
				1714) for the purpose of creating solar energy reserves or the designation of
				land withdrawn to the Secretary of Energy for other purposes as a solar energy
				reserve; and
								(3)identify the
				needed transmission upgrades to connect the solar energy reserves to the
				transmission grid.
								(c)Ineligible
				Federal landA solar energy reserve shall not be established
				under this section on any land excluded for designation under section
				402(a)(2).
							(d)Development
				within reservesThe Secretary of Energy shall—
								(1)have the sole
				authority to issue land use authorizations for land withdrawn under subsection
				(b);
								(2)establish
				criteria for approving applications and developing infrastructure for solar
				reserves;
								(3)not later than 2
				years after the date of enactment of this part, work with Federal agencies,
				States, and other interested persons to ensure, to the maximum extent
				practicable, that adequate infrastructure is available for operation of the
				first solar energy reserve;
								(4)provide, to the
				maximum extent practicable, for a variety of utility-scale solar electric
				energy technologies; and
								(5)ensure, to the
				maximum extent practicable, that all solar energy reserves pursuant to this
				section are permitted using an expedited permitting process.
								(e)Developing
				solar energy reserves
								(1)In
				generalSubject to paragraph (2), in carrying out this section,
				the Secretary may—
									(A)install
				appropriate infrastructure, including—
										(i)roads;
										(ii)renewable feeder
				lines that connect to transmission lines; and
										(iii)equipment to
				access public or private utility systems;
										(B)recover
				reasonable costs to pay for the management of the solar energy reserves and
				maintenance of the infrastructure relating to the use of the land, except that
				the Secretary shall not recover costs to pay for infrastructure if the costs
				have or will be paid for by Federal funds, to remain available until expended;
				and
									(C)negotiate
				agreements on behalf of all solar electricity systems within the solar energy
				reserve for—
										(i)the purchase of
				materials and equipment;
										(ii)the provision of
				public utility services and other services; and
										(iii)access to
				electric transmission facilities.
										(2)Opting
				outA developer of a solar electricity system shall have the
				option, prior to the effective date of the agreement, to opt out of any
				agreement negotiated by the Secretary under paragraph (1)(C).
								(f)Royalties and
				fees
								(1)In
				generalIn lieu of rental fees, each solar electricity system
				developer shall pay to the Secretary a royalty on the sale of electricity
				produced from a solar electricity system placed into service on a solar energy
				reserve established under this section.
								(2)Amount of
				royaltyThe amount of the royalty payable for a solar electricity
				system placed into service on a solar energy reserve under this subsection
				shall be equal to 1.0 mil per kilowatt-hour of electricity generated by the
				facility.
								(3)Deposit in
				TreasuryAll royalties received by the United States from
				royalties under this subsection shall be deposited in the Treasury.
								(4)Use of
				royalties
									(A)In
				generalSubject to subparagraphs (B) and (C), of the amount of
				royalties deposited in the Treasury from a solar energy reserve for a fiscal
				year under paragraph (3)—
										(i)20 percent shall
				be paid to the 1 or more States within the boundaries of which the solar energy
				reserve is located;
										(ii)30 percent shall
				be paid to the 1 or more counties within the boundaries of which the solar
				energy reserve is located;
										(iii)20 percent
				shall be deposited in a separate account in the Treasury, to be known as the
				BLM Solar Energy Permit Processing Improvement Fund, except that
				if the Fund equals $10,000,000 or more, no additional royalties under this
				subsection shall be deposited in the Fund; and
										(iv)5 percent shall
				be deposited into a separate account in the Treasury, to be known as the
				Solar Energy Land Reclamation, Remediation, and Restoration
				Fund.
										(B)BLM Solar
				Energy Permit Processing Improvement FundAmounts deposited under
				subparagraph (A)(iii) shall be available to the Secretary of the Interior for
				expenditure, without further appropriation and without fiscal year limitation,
				for the purpose of paying for the coordination and processing of solar energy
				right-of-way permit and land use applications and planning for solar energy
				development on land under the jurisdiction of the Bureau of Land
				Management.
									(C)Solar Energy
				Land Reclamation, Remediation, and Restoration FundAmounts
				deposited under subparagraph (A)(iv) shall be available to the Secretary of
				Energy for expenditure, without further appropriation and without fiscal year
				limitation, for the purpose of reclaiming, remediating, and restoring land
				within a solar energy reserve on which a solar electricity facility has
				permanently ceased operation before disposal or for withdrawn land that is
				returned to the Department of the Interior.
									(g)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary of Energy and the Secretary of the Interior such sums as are
				necessary to carry out this section.
							410.Relationship
				to other lawsNothing in this
				part supersedes or affects any Federal environmental, public health or public
				land protection, or historic preservation law, including—
							(1)the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.);
							(2)the Endangered Species Act of 1973 (16 U.S.C. 1531
				et seq.); and
							(3)the National Historic Preservation Act (16
				U.S.C. 470 et seq.).
							411.RegulationsExcept as otherwise provided in this part,
				not later than 1 year after the date of enactment of this part, the Commission
				shall promulgate such regulations as are necessary to carry out this
				part.
						.
			(b)Green
			 transmission infrastructure incentive ratesSection 219(a) of the
			 Federal Power Act (16 U.S.C. 824s(a)) is amended by striking purpose
			 of and all that follows through the end of the subsection and
			 inserting
				
					purpose
			 of—(1)benefitting
				consumers by ensuring reliability and reducing the cost of delivered power by
				reducing transmission congestion; or
					(2)integrating
				renewable energy resources into the transmission
				system.
					.
			(c)Maximum funding
			 amount for third-party financeSection 1222 of the Energy Policy Act of
			 2005 (42 U.S.C. 16421) is amended by striking subsection (g) and inserting the
			 following:
				
					(g)Maximum funding
				amountThe Secretary shall not accept and use more than
				$2,500,000,000 under subsection (c)(1) for the period of fiscal years 2009
				through
				2018.
					.
			(d)EnforcementSection
			 316A of the Federal Power Act (16 U.S.C. 825o–1) is amended by striking “part
			 II” each place it appears and inserting “part II or IV”.
			4.Renewable Energy
			 Pilot Project Offices
			(a)In
			 generalSection 365 of the Energy Policy Act of 2005 (42 U.S.C.
			 15924) is amended by adding at the end the following:
				
					(k)Pilot project
				office To improve Federal permit coordination for renewable energy
						(1)Definition of
				renewable energyIn this subsection, the term renewable
				energy means energy derived from a wind, solar, geothermal, or biomass
				source.
						(2)Field project
				officesAs part of the Pilot Project, the Secretary shall
				designate 1 or more field offices of the Bureau of Land Management in each of
				the following States to serve as Renewable Energy Pilot Project Offices for
				coordination of Federal permits for renewable energy projects and renewable
				energy transmission involving Federal land (other than permits issued by the
				Federal Energy Regulatory Commission):
							(A)Arizona.
							(B)California.
							(C)Colorado.
							(D)Oregon or
				Washington.
							(E)New
				Mexico.
							(F)Nevada.
							(G)Montana.
							(H)Wyoming.
							(3)Memorandum of
				understanding
							(A)In
				generalNot later than 90 days after the date of enactment of
				this subsection, the Secretary shall enter into an amended memorandum of
				understanding under subsection (b) to provide for the inclusion of the
				additional Renewable Energy Pilot Project Offices in the Pilot Project.
							(B)Signatures by
				GovernorsThe Secretary may request that the Governors of each of
				the States described in paragraph (2) be signatories to the amended memorandum
				of understanding.
							(C)Designation of
				qualified staffNot later than 30 days after the date of the
				signing of the amended memorandum of understanding, all Federal signatory
				parties shall, if appropriate, assign to each Renewable Energy Pilot Project
				Offices designated under paragraph (2) an employee described in subsection (c)
				to carry out duties described in that subsection.
							(D)Additional
				personnelThe Secretary shall assign to each Renewable Energy
				Pilot Project Office additional personnel under subsection
				(f).
							.
			(b)Permit
			 Processing Improvement FundSection 35(c)(3) of the Mineral
			 Leasing Act (30 U.S.C. 191(c)(3)) is amended—
				(1)by striking
			 use authorizations and inserting and renewable energy use
			 authorizations; and
				(2)by striking
			 section 365(d) and inserting subsections (d) and (k)(2)
			 of section 365.
				
